                  Case 1:16-cv-09517-LAK-KHP Document 159 Filed 11/20/18 Page 1 of 1




                                                    underberg & kessler rrp



                                                                               PAUL F. KENEALLY, EsQ,, PARTNER
                                                                               (s8s) 2s8-2882
                                                                                pkeneally@underbergkessler.com


                                                      November 20,2018

            VIA E-MAIL, FEDERAL EXPRESS
            LETTER _ ECF, ONLY

            Hon. Katharine H. Parker, Esq.
            United States Magistrate Judge
            Daniel Patrick Moynihan
            United States Courthouse
            500 Pearl Street
            New York, NY 10007-1312

                     RE        Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et al.
                               Civ. Action No.: 16-cv-9517

            Dear Judge Parker:

                    Pursuant to the Court's Order under Docket 152 in the above-referenced mattet, enclosed
            for the Court's in camera review are the documents withheld as privileged and the corresponding
            Privileged Logs in Excel format with embedded links to each document therein.

                      Thank you for your consideration and we apologize to the Court for the previous
            submission in the incorrect format.

                                                            truly



                                                            F                              5

            PFIVmds
            Enclosure

             cc       Brian F. Brook, Esq. (dout enc. via ECF)
                      Robert Calihan, Esq. (w/out enc. via ECF)
                      Michael J. Adams, Esq. (w/out enc. via ECF)




300 Bausch & Lomb Place, Rochester, NY 14604      www. underbergkessler.com        Additional Offices
         585-258-2800 puone 585-258-2821 rax                                       Buffalo, Canandaigua and Geneseo, NY
